Citation Nr: 1735971	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-25 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as major depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from December 1977 to July 1978.

The matter come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for bilateral hearing loss.  The Veteran perfected an appeal of this denial.

The Veteran testified via a video-conference hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of his testimony has been associated with the claims file.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss disability is etiologically related to in-service acoustic trauma he experienced while serving as a radio operator in the United States Army.


CONCLUSION OF LAW

Service connection for bilateral hearing loss has been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

After a review of the evidence of record, the Board finds that service connection for bilateral hearing loss is warranted.  On this basis, any due process deficiency or failure to comply with the VCAA is non-prejudicial as the Board grants the benefit sought.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In December 2016, the Veteran was seen at a VA audiology clinic.  This examination revealed that the Veteran has a bilateral hearing loss disability as defined by VA regulation.  See 38 C.F.R. § 3.385.  With respect to an in-service event, VA has conceded in-service acoustic trauma, as evidence by the AOJ granting service connection for tinnitus in a September 2010 rating decision.

Furthermore, the Board finds that the Veteran was exposed to hazardous noise in service.  The Veteran's DD Form 214 reflects a Military Occupational Specialty (MOS) of radio operator.  The Duty MOS Noise Exposure Listing for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows those veterans with a duty MOS of radio operator have a moderate probability of exposure to hazardous noise.

With respect to a causal relationship, i.e., a nexus, between the claimed in-service noise exposure and the current disability, the competent, credible, and probative evidence of record weighs in favor of finding that the Veteran's bilateral hearing loss is etiologically related to service.  In a March 2011 statement, the Veteran's private otologist opined that the etiology of the Veteran's hearing loss, given his service-connected tinnitus, is related to an in-service event because both diseases of the ear are intimately connected.

The Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  Therefore, reasonable doubt is resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the claim for service connection for an acquired psychiatric disorder.

The Veteran described his in-service stressor as being taunted and teased by another serviceperson.  See March 2017 Hearing Testimony.  Service treatment records note stomach problems and a sudden loss of weight with a loss of appetite.  See November 1977 Report of Medical History; November 1977 Report of Medical Examination.  The Veteran recalled that he first noticed his psychiatric symptoms during basic training but did not seek treatment or help for his psychiatric symptoms.  See March 2017 Hearing Testimony.  April 2013 VA treatment records reflect that the Veteran has a long history of depression.  VA treatment records further reflect that Dr. S. had seen him for depression from 2002 until 2006, and VA tried to obtain those records but confirmed they had been destroyed.  Under these circumstances, the Board finds that a remand is needed to obtain a VA examination to determine whether any current diagnosed psychiatric disorder is etiologically related to his military service.

On remand, the Veteran's updated VA treatment records should be obtained, as well as his treatment records from Valley Psychiatric Clinic in Springfield and from Young Kim, PhD.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from December 2016 forward, and associate them with the electronic claims file.

2.  Make arrangements to obtain the Veteran's complete treatment records from Valley Psychiatric Clinic in Springfield and from Young Kim, PhD.

3.  Next, schedule the Veteran for a VA psychiatric examination.  The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  A notation to the effect that this record review took place must be included in the report of the examiner.  

The examiner should also elicit a full history from the Veteran, to include about his reported in-service stressors.  

Based on the examination and a review of the record, the examiner should identify all psychiatric disabilities found to be present, i.e., depression, anxiety, PTSD, etc.  The examiner should clearly indicate whether the Veteran has PTSD in accordance with the DSM-V.  If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying the diagnosis, and commenting upon the link (if any) between the current symptomatology and the established stressor(s).  The Veteran's reported stressors include being taunted and teased by another serviceperson; anxiety about being away from his home and his mother who had seizures; having to deal with different people; and being young and overwhelmed by his surroundings, including being around guns.  

For any psychiatric disorder other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that it had its clinical onset during active service or is related to any incident of service, to include the above reported stressors.

In providing the above opinion(s), the examiner should acknowledge and consider that the Veteran had behavior/disciplinary problems in service, i.e., article 15 in March 1978 and May 1978.

The examiner is requested to provide a rationale for any opinion provided.

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


